              Case 2:19-bk-50676-MPP                             Doc 5 Filed 03/29/19 Entered 03/29/19 12:40:42                           Desc
                                                                 Main Document    Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Mark Allen O'Neal
                           First Name                       Middle Name              Last Name

 Debtor 2                  Alicia Michelle O'Neal
 (Spouse if, filing)       First Name                       Middle Name              Last Name

                                                      EASTERN DISTRICT OF TENNESSEE, NORTHEASTERN
 United States Bankruptcy Court for the:              DIVISION

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Crescent Bank & Trust, Inc.                          Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of 2012 Chrysler 200 180,000 miles                          Reaffirmation Agreement.
    property       NADA: $3,165.00 (vehicle is in                           Retain the property and [explain]:
    securing debt: need of repairs)

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 2:19-bk-50676-MPP                               Doc 5 Filed 03/29/19 Entered 03/29/19 12:40:42                     Desc
                                                                 Main Document    Page 2 of 3

 Debtor 1      Mark Allen O'Neal
 Debtor 2      Alicia Michelle O'Neal                                                                Case number (if known)



 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Mark Allen O'Neal                                                        X /s/ Alicia Michelle O'Neal
       Mark Allen O'Neal                                                               Alicia Michelle O'Neal
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        March 29, 2019                                                   Date    March 29, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:19-bk-50676-MPP                               Doc 5 Filed 03/29/19 Entered 03/29/19 12:40:42      Desc
                                                                 Main Document    Page 3 of 3

                                                               United States Bankruptcy Court
                                                   Eastern District of Tennessee, Northeastern Division
            Mark Allen O'Neal
 In re      Alicia Michelle O'Neal                                                                    Case No.
                                                                               Debtor(s)              Chapter    7



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on March 29, 2019, a copy of Debtors' Statement of Intention was served electronically to the
U.S. Trustee and Chapter 7 Trustee and by United States mail, first class, postage prepaid to the following:

 Crescent Bank & Trust
 c/o C T Corporation System
 300 Montvue Road
 Knoxville, TN 37919-5546
 Crescent Bank & Trust, Inc.
 Attn: Bankruptcy
 PO Box 61813
 New Orleans, LA 70161



                                                                             /s/ Jeremy D. Jones BPR#032527
                                                                             Jeremy D. Jones BPR#032527
                                                                             Dean Greer & Associates
                                                                             2809 East Center Street
                                                                             P. O. Box 3708
                                                                             Kingsport, TN 37664
                                                                             423-246-1988
                                                                             bankruptcy@deangreer.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
